EXHIBIT 10.40

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION

 

In re:    )    Chapter 11       )    ARTRA GROUP, INC.,    )    Case No. 02 B
21522       )   

Debtor.

   )       )    Honorable Pamela S. Hollis   

ORDER CONFIRMING AMENDED JOINT REORGANIZATION

PLAN OF ARTRA GROUP, INCORPORATED, AS MODIFIED

This matter comes before the Court for hearing on January 25, 2007 (the
“Confirmation Hearing”) upon the request of ARTRA GROUP, Incorporated (the
“Debtor”) and the Official Committee of Unsecured Creditors of ARTRA GROUP,
Incorporated (the “Creditors’ Committee” and, together with the Debtor, the
“Plan Proponents”) for an order confirming the Amended Joint Reorganization Plan
Of ARTRA GROUP, Incorporated, as modified (hereinafter, the “Plan”).1

The Court has considered the Plan, the affidavits of John Conroy, the Honorable
Erwin I. Katz (ret.), and Mark A. Peterson submitted in support of the Plan, the
offer of proof of the Plan Proponents with respect to testimony that would be
adduced in support of confirmation of the Plan, and the statements of all
interested counsel with respect to the foregoing.

The Court has also reviewed the Proof of Service of Michael Spitzer dated
November 29, 2006 with respect to service of the notice of the Confirmation
Hearing, the Certification and Supplemental Certification of Brian Osborne
certifying the acceptances and rejections of the Plan, and the Certificate of
Service of Miriam R. Stein with respect to the Notice to Entities affected by
Release and

 

1

Capitalized terms used herein shall have the meanings ascribed to them in the
Amended Glossary filed of record on January 24, 2007 unless otherwise indicated.
Any capitalized term used but not defined herein, or in the Glossary, but that
is defined in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning
ascribed to such term in the Bankruptcy Code or the Bankruptcy Rules.



--------------------------------------------------------------------------------

Injunction Applicable to Class 2B of Debtor’s Amended Joint Reorganization Plan
and Establishment of Deadline to Object Thereto, all in accordance with the
Order (A) Scheduling hearing on confirmation of the Joint Reorganization Plan of
ARTRA GROUP, Inc., (B) Establishing the Plan Objection and Voting Deadlines;
(C) Approving forms of Ballots and Master Ballots and Ballot Solicitation and
Tabulation Procedures; and (D) Approving the Form and Manner of Notices (the
“Voting Procedures Order”), and concludes that good and sufficient notice of the
Confirmation Hearing was given to all parties in interest.

It appearing that this Court has jurisdiction over this matter pursuant to 28
U.S.C. §§ 157 and 1334; this proceeding is a core proceeding within the meaning
of 28 U.S.C. § 157(b)(2), and venue is proper in this District pursuant to 28
U.S.C. §§ 1408 and 1409; it appearing that proper and adequate notice has been
given under the circumstances and that no other or further notice is necessary;
and after due deliberation and sufficient cause appearing therefor, the Court
hereby FINDS, CONCLUDES AND ORDERS that:

Findings of Fact and Conclusions of Law

Introduction

These Findings and Conclusions constitute the Court’s findings of fact and
conclusions of law under Rule 52 of the Federal Rules of Civil Procedure, as
made applicable by Bankruptcy Rules 7052 and 9014. Any finding of fact shall
constitute a finding of fact even if it is stated as a conclusion of law, and
any conclusion of law shall constitute a conclusion of law even if it is stated
as a finding of fact.

 

-2-



--------------------------------------------------------------------------------

  A. Jurisdiction and Venue.

1. The Court has jurisdiction to conduct the Confirmation Hearing and to confirm
the Plan pursuant to 28 U.S.C. §§ 157 and 1334. This matter is a core proceeding
pursuant to 28 U.S.C. § 157(b) and this Court has jurisdiction to enter a final
order with respect thereto on all issues, other than the injunctions to be
issued pursuant to 11 U.S.C. § 524(g).

2. In connection with the Confirmation Hearing, the District Court has
jurisdiction under 11 U.S.C. § 524(g)(2) to enter the Asbestos Permanent
Channeling Injunction contemplated by the Plan, and this Court may enter
proposed findings and conclusions in regard to the Asbestos Permanent Channeling
Injunction. No holders of Allowed Claims have questioned the authority of this
Court or the District Court to issue, or have challenged the propriety, as a
matter of law, of the Plan provisions that provide for the issuance of the
Asbestos Permanent Channeling Injunction and the third party releases that are
issued and approved by this Order.

3. The Debtor was and is qualified to be a debtor under section 109(a) of title
11 of the United States Code, 11 U.S.C. § 101 et seq., as amended (the
“Bankruptcy Code”), and each of the Plan Proponents is a proper proponent of the
Plan under section 1121(a) of the Bankruptcy Code.

4. The Debtor is a corporation organized and existing under the laws of the
State of Pennsylvania with its principal place of business in Bloomingdale,
Illinois. Accordingly, venue in the Northern District of Illinois was proper as
of the Petition Date pursuant to 28 U.S.C. § 1408 and continues to be proper.

5. Each of the conditions precedent to confirmation of the Plan and entry of the
Confirmation Order has been satisfied in accordance with section 9.1 of the
Plan.

 

-3-



--------------------------------------------------------------------------------

  B. Judicial Notice.

6. This Court takes judicial notice of the docket or the Debtor’s Chapter 11
Case and all related and adversary proceedings maintained by the Clerk of the
Court, and all pleadings and other documents filed, all orders entered, and
evidence and arguments made, proffered or adduced at the hearings held before
the Court and the District Court during the pendency of the Chapter 11 Case.

 

  C. Technical Modifications to the Plan.

7. The Plan has been modified with technical modifications that do not
materially alter or adversely affect the treatment of any Claim against or
Interest in the Debtor. Pursuant to section 1127(b) of the Bankruptcy Code and
Bankruptcy Rule 3019, the technical modifications do not require additional
disclosure under section 1125 of the Bankruptcy Code or the resolicitation of
acceptances or rejections under section 1126 of the Bankruptcy Code, nor do they
require that holders of Claims against or Interests in the Debtor be afforded
the opportunity to change previously cast ballots accepting or rejecting the
Plan as filed with the Bankruptcy Court, through the Debtor’s Voting Agent
identified below.

8. Accordingly, the Plan, as modified by the technical modifications, is
properly before this Court and all votes cast with respect to the Plan prior to
the technical modifications shall be binding and shall be deemed cast with
respect to the Plan as modified by the technical modifications.

 

  D. Procedural Background

9. The Debtor filed a voluntary petition for relief under the Bankruptcy Code on
June 3, 2002 (the “Petition Date”).

 

-4-



--------------------------------------------------------------------------------

10. On or about June 25, 2002, the United States Trustee for the Northern
District of Illinois appointed the Creditors’ Committee to represent the
interests of unsecured creditors in the Chapter 11 Case pursuant to section
1102(a)(1) of the Bankruptcy Code.

11. By order dated August 30, 2002, this Court appointed Erwin I. Katz, Ltd. as
the legal representative for future asbestos claimants (the “Futures
Representative”), retroactive to June 3, 2002.

12. On November 3, 2006 the Plan Proponents filed the Plan with the First
Amended Disclosure Statement with Respect to Amended Joint Plan of
Reorganization of ARTRA GROUP, Incorporated (the “Disclosure Statement”).

13. On November 2, 2006 this Court entered an Order Approving First Amended
Disclosure Statement approving, as adequate for purposes of section 1125 of the
Bankruptcy Code, the Disclosure Statement in the form subsequently filed on
November 3, 2006.

14. On January 24, 2007, the Plan Proponents filed the Plan, as modified.

 

  E. Summary of the Plan

15. The cornerstones of the Plan are: (i) the creation of an asbestos trust to
which all of the present and future Asbestos Personal Injury Claims against the
Debtor will be channeled for resolution and payment; (ii) the transfer of assets
to the asbestos trust for the payment of such claims; (iii) the emergence of
Reorganized ARTRA with sufficient assets from which to fund its
post-confirmation business activities; and (iv) entry of a permanent channeling
injunction that would enjoin future prosecution of Asbestos Personal Injury
Claims against the Debtor. Reorganized ARTRA, and the other Released Parties.

16. The Plan and the Trust Distribution Procedures attached thereto require that
all holders of unliquidated Asbestos Personal Injury Claims will have to file a
claim form with the Asbestos Trust, together with supporting documentation. The
Asbestos Trust shall evaluate resolve and pay the Asbestos Personal Injury
Claims in accordance with the Trust Distribution Procedures.

 

-5-



--------------------------------------------------------------------------------

17. After making distributions required under the Plan, Reorganized ARTRA will
remain in business with the following assets:

 

  a. Debtor’s approximate $4,100,000 net operating loss carry forward;

 

  b. cash proceeds of $700,000 and ownership of the Comforce Stock, subject to
the terms of the Escrow Agreement; and

 

  c. Debtor’s existing oil and mineral rights, if any.

18. The Plan incorporates several previously approved settlement agreements, as
follows:

 

  (i) Entrade Settlement, as more fully described in section 7.1(a) of the Plan,
having an aggregate value to the Asbestos Trust of $5,000,000.

 

  (ii) Muralo Settlement, as more fully described in section 7.1(b) of the Plan,
having an aggregate value of $2.5 million to the Asbestos Trust except for
$27,500 earmarked for payment by Reorganized ARTRA to the holders of Class 2B
Defense Costs Claims.

 

  (iii) Fireman’s Fund Settlement, as more fully described in section 7.1(c) of
the Plan, having an aggregate value of $4,125,000 to the Asbestos Trust.

 

  (iv) Granite State Asbestos Coverage Settlement, as more fully described in
section 7.1(d) of the Plan, having an aggregate value of $58,618,963 to the
Asbestos Trust.

Pursuant to the Fireman’s Fund Settlement and the Granite State Asbestos
Coverage Settlement, Fireman’s Fund and Granite State are each deemed a
“Settling Asbestos Insurance Company” under the Plan. In exchange for their
contributions to the Debtor’s Estate and the Asbestos Trust, the Debtor,
Reorganized ARTRA. Granite State. Fireman’s Fund, Entrade, Muralo, the other
parties to the other approved settlement agreements listed above, and such other
entities designated by the Plan Proponents as “Settling Asbestos Insurance
Companies” shall each be released from all Asbestos Personal Injury Claims,
which claims will be channeled under sections 524(g) or 105(a) of the Bankruptcy
Code (or both) to the Asbestos Trust.

 

-6-



--------------------------------------------------------------------------------

All Asbestos Personal Injury Claims will be subject to the Asbestos Permanent
Channeling Injunction. The Plan enjoins all present and future Asbestos Personal
Injury Claimants, and all holders of any pre-Confirmation right to payment from
the Debtor’s estate, from pursuing any actions against the Released Parties,
including any Settling Asbestos Insurance Company, as set forth more fully below
and in Section 8.5 of the Plan.

The deemed release of the Muralo Released Parties by the Defense
Firms/Providers, as set forth and described in Section 5.3(c) of the Plan, is
supported by reasonable consideration and is otherwise valid and binding upon
the Defense Firms/Providers.

 

  F. The Plan Solicitation Process

19. On June 6, 2002, this Court authorized the Debtor to retain Omni Capital
Management Corporation f/k/a Robert L. Berger & Associates as its Notice Agent
and Voting Agent. The Plan Proponents’ solicitation process began with entry by
this Court, on November 2, 2006, of the Voting Procedures Order.

20. Commencing on November 18, 2006 and continuing through November 22, 2006,
the Voting Agent mailed approximately 120 solicitation packages by first-class
mail, postage prepaid and subsequently mailed approximately 32,000 solicitation
packages to individuals asserting Asbestos Personal Injury Claims at the
direction of their counsel. In addition, notice of the Confirmation Hearing and
the means to obtain a Ballot were published in USA Today on November 27, 2006
and December 4, 2006, and the Voting Agent mailed solicitation packages to all
other entities requesting such materials in writing.

 

-7-



--------------------------------------------------------------------------------

  G. Balloting Results With Respect to the Plan

21. Prior to the December 14, 2006 deadline for submitting votes to accept or
reject the plan (the “Voting Deadline”), the Voting Agent received properly
completed Ballots were received from or on behalf of 23,033 holders of Class 1
Asbestos Personal Injury Claims. Of these Ballots, Ballots on behalf of 23,032
Class 1 Claimants, constituting 99.996% in number and 99.998% in amount of the
Ballots cast, were cast in favor of the Plan. A Ballot was also received from
the sole holder of the Class 2A The Sherwin-Williams Company Claim, voting in
favor of the Plan.

22. Between the Voting Deadline and January 10, 2007, the Voting Agent received
properly-completed Ballots on behalf of 1,598 additional Claimants, from whom
Ballots were cast to accept the Plan on behalf of one thousand five hundred and
ninety (1,590) Class 1 Claimants and one (1) Class 2B Claimant. Ballots were
cast to reject the Plan on behalf of seven (7) Class 1 Claimants. By separate
Order, this Court has permitted these properly-completed Ballots to be deemed
timely filed. No ballots were cast on behalf of any holders of Class 2C Claims
and the Debtor has represented that there are no known Claimants in Class 2C.
Therefore, all provisions relating to Class 2C are hereby stricken from the
Plan.

23. Based on the votes cast in favor of the Plan by the Class 1, Class 2A and
Class 2B Claimants who voted and the value of the claims underlying such
Ballots, for purposes of sections 524(g), 1126(c), and 1129(a) of the Bankruptcy
Code, the Plan has received sufficient votes to have been accepted by holders of
not less than two-thirds ( 2/3) in amount and seventy-five percent (75%) in
number of holders of Class 1 Asbestos Personal Injury Claims, and at least
two-thirds in amount and more than one-half in number of holders of Class 2A
Claims and Class 2B Claims that voted to accept or reject the Plan.

 

-8-



--------------------------------------------------------------------------------

  H. The Confirmation Hearing

24. The Confirmation Hearing was held on January 25, 2007.

25. Prior to the Confirmation Hearing, this Court reviewed affidavits submitted
in support of confirmation from the following individuals: John Conroy; the
Honorable Erwin I. Katz (ret.); Mark A. Peterson and Brian Osborne.

26. At the Confirmation Hearing, this Court heard arguments and presentations of
counsel for the Debtor, the Creditors’ Committee and the Futures Representative,
each of whom spoke in support of confirmation of the Plan. These parties advised
the Court that witnesses were available to testify or to answer questions put
requested that the Court accept the filed affidavits and attorney proffers in
lieu of testimony. No party (i) objected to the affidavits or the proffered
evidence, or (ii) asked to cross-examine or otherwise question any of the
witnesses. Accordingly, without objection, this Court accepted the affidavits
and proffers of testimony by counsel for the aforementioned parties.

 

  I. Required Findings Under The Plan

27. As required by Section 9.1(b) of the Plan, and based upon the Court’s review
of the record in this case and the evidence adduced at the Confirmation Hearing,
the Court makes the additional findings enumerated below.

28. The Asbestos Permanent Channeling Injunction and the Supplemental Injunction
are to be implemented in accordance with the Plan and the Asbestos Trust.

29. As of the Petition Date, the Debtor has been named as a defendant in
personal injury, wrongful death, or properly damage actions seeking recovery for
damages allegedly caused by the presence of, or exposure to, asbestos or
asbestos-containing products.

30. The Asbestos Trust shall assume all liabilities with respect to all Asbestos
Personal Injury Claims on the Effective Date and no Claimant has or shall have
an Asbestos Personal Injury Claim against the Debtor that will not be channeled
to the Asbestos Trust and treated under the Trust Distribution Procedures.

 

-9-



--------------------------------------------------------------------------------

31. The Asbestos Trust is to use its assets and income to pay (i) Asbestos
Personal Injury Claims, including all future Asbestos Personal Injury Claims and
Demands, in accordance with the Trust Distribution Procedures, and (ii) the
Asbestos Trust Expenses.

32. The Debtor is likely to be subject to substantial future Demands or claims
for payment arising out of the same or similar conduct or events that gave rise
to the Asbestos Personal Injury Claims that are addressed by the Asbestos
Permanent Channeling Injunction.

33. The actual amounts, numbers, and timing of Demands cannot be determined.

34. Pursuit of Demands outside the procedures prescribed by the Plan and the
Trust Distribution Procedures is likely to threaten the Plan’s purpose to deal
equitably with Asbestos Personal Injury Claims and Demands.

35. The terms of the Asbestos Permanent Channeling Injunction and the
Supplemental Injunction, including any provisions barring actions against third
parties, are set out in the Plan and described in the Disclosure Statement.

36. Pursuant to Court orders and the Asbestos Trust Documents, the Asbestos
Trust shall operate through mechanisms such as structured, periodic, or
supplemental payments, pro rata distributions, matrices, or periodic review of
estimates of the numbers and values of Asbestos Personal Injury Claims and
Demands or other comparable mechanisms, that provide reasonable assurance that
the Asbestos Trust shall value, and be in a financial position to pay, similar
Asbestos Personal Injury Claims and Demands, whether settled or liquidated prior
to or after the Effective Date, in substantially the same manner.

 

-10-



--------------------------------------------------------------------------------

37. The Futures Representative was appointed by this Court for the purpose of,
among other things, protecting the rights of persons that might subsequently
assert Demands of the kind that are addressed in the Asbestos Permanent
Channeling Injunction.

38. In light of the benefits provided, or to be provided, to the Asbestos Trust
on behalf of each Released Party, entry of the Asbestos Permanent Channeling
Injunction is fair and equitable with respect to the persons that might
subsequently assert Demands that would constitute Asbestos Personal Injury
Claims against any Released Party.

39. The Asbestos Permanent Channeling Injunction and Supplemental Injunction are
properly entered and implemented pursuant to section 524(g) or section 105 of
the Bankruptcy Code, or both.

40. The Plan and its acceptance otherwise comply with section 524(g) of the
Bankruptcy Code.

41. The Asbestos Permanent Channeling Injunction and the Supplemental Injunction
are essential to the Plan and the Debtor’s reorganization efforts.

42. All Persons who solicited acceptances or rejections of the Plan (including
the Debtor, the Creditors’ Committee and all of their respective officers,
directors, shareholders, attorneys, agents, advisers and employees, and all of
the other Released Parties) and the Voting Agent have acted in good faith and in
compliance with all applicable provisions of the Bankruptcy Code in connection
with such solicitation and are not liable on account of such solicitation or
participation for violation of any applicable law, rule, or regulation governing
the solicitation of acceptances or rejections of the Plan or the offer,
issuance, sale or purchase of securities.

 

-11-



--------------------------------------------------------------------------------

43. The Plan and Plan Documents, including, without limitation: (i) the Asbestos
Trust Agreement; (ii) the Asbestos Insurance Assignment Agreement, (iii) the
Trust Distribution Procedures and all amendments, modifications and supplements
thereto including, without limitation, all annexes, exhibits, and schedules
thereto, and all terms and conditions thereof, are fair and reasonable and are
hereby approved.

 

  J. Appointment of Trust Advisory Committee

44. The Creditors’ Committee and Futures Representative have, pursuant to
section 6.6(e) of the Plan, nominated the following individuals as members of
the Trust Advisory Committee (the “TAC”); Alan B. Rich, a partner in the law
firm of Baron & Budd, P.C.; David S. Frockt, a partner in the law firm of
Bergman Senn Pageler & Frockt; Mark H. Iola, a partner in the law firm of
Stanley, Mandel & Iola, L.L.P.; Steven Kazan, a partner in the law firm of
Kazan, McClain, Abrams, Fernandez, Lyons & Farrise; and Scott W. Wert, a partner
in the law firm of Foster & Sear.

 

  K. Appointment of Trustees of Asbestos Trust

45. The Creditors’ Committee and the Futures Representative have, pursuant to
section 6.6(d) of the Plan, nominated the Honorable Alfred Wolin (ret.) to serve
as the initial Trustee of the Asbestos Trust.

 

  L. Pending Asbestos Insurance Settlements.

46. Following the filing of the Plan, the Plan Proponents have negotiated
settlements with the following insurance companies: Munich Re America Inc. as
defined in Section 1.C., 1.1 of the Settlement Agreement, Policy Buyback And
Complete Policy Release Between ARTRA Group, Incorporated And Munich Re America
Inc., approved by the Bankruptcy Court January 18, 2007, including but not
limited to Munich Re America Inc. as successor in interest to Executive Risk
Indemnity, Inc. as successor in interest to American Excess Insurance Company
(hereinafter “Munich Re”); Everest Reinsurance Company, formerly known as
Prudential

 

-12-



--------------------------------------------------------------------------------

Reinsurance Company (“Everest Re”); American Motorists Insurance Company
(“AMICO”); Allstate Insurance Company, solely as successor-in-interest to
Northbrook Excess and Surplus Insurance Company, formerly known as Northbrook
Insurance Company pursuant to merger effective January 1, 1985 (“Northbrook”)
and Century Indemnity Company (“Century”). The Plan Proponents’ Settlements with
Everest Re and Munich Re have been approved by prior Order of this Court and,
pursuant thereto. Everest Re and Munich Re are each a “Settling Asbestos
Insurance Company” for all purposes under the Plan. The Plan Proponents have
sought or will seek separate approval of the proposed Asbestos Insurance
Settlements of the remaining insurance companies from this Court. If and where
such settlements are approved by this Court, after notice and a hearing, each
such insurance company shall be deemed a “Settling Asbestos Insurance Company”
for all purposes under the Plan. The Plan Proponents have also commenced
negotiations with Transamerica Premier Insurance Company, now known as TIG
Premier Insurance Company (“Transamerica”) and Transport Insurance Company
(“Transport”), as successor in interest to Transport Indemnity Company. To the
extent that this Court separately approves an Asbestos Insurance Settlement
within 120 days from the entry of this Order, Transamerica and/or Transport
shall be deemed to be a Settling Asbestos Insurance Company for all purposes
under the Plan, entitled to all benefits provided to Settling Asbestos Insurance
Companies thereunder.

 

  M. Objections to Confirmation

47. The Scheduling Order fixed December 14, 2006 as the deadline for filing
objections to the Plan. By virtue of the Bankruptcy Insurance Stipulation,
certain objections to the Plan of certain Insurers (as defined in the Bankruptcy
Insurance Stipulation) have been withdrawn or resolved. Objections to
confirmation were filed by Northbrook [docket no. 1125] AMICO [docket no. 1119],
and

 

-13-



--------------------------------------------------------------------------------

Century [docket no. 1170]. The objections of AMICO and Century have been
withdrawn. With respect to the objection of Northbrook and notwithstanding any
other provision of this Order, (a) the Plan Proponents shall use reasonable best
efforts to obtain the entry of an Order of this Court approving of the Asbestos
Insurance Settlement with Northbrook prior to the hearing before the District
Court concerning entry of the Confirmation Order, (b) if the Asbestos Insurance
Settlement with Northbrook is approved by this Court then Northbrook’s objection
to the Plan shall be automatically withdrawn without further act or deed, and
(c) the Northbrook objection to the Plan be and is hereby preserved and may be
raised by Northbrook, subject to subsection (b) hereof, in connection with the
hearing before the District Court concerning entry of the Confirmation Order.

III. CONCLUSIONS OF LAW

 

  A. Compliance of the Plan With Requirements for Confirmation under
Section 1129 of the Bankruptcy Code

 

  1. Section 1129(a)(1) – Plan Compliance with the Provisions of the Bankruptcy
Code

48. The Plan complies with all applicable provisions of the Bankruptcy Code as
required by section 1129(a)(1) of the Bankruptcy Code.

49. As required by section 1122(a) of the Bankruptcy Code, Article 4 of the Plan
classifies each Claim against and Interest in the Debtor into a class containing
only substantially similar Claims or Interests. A reasonable basis exists for
the classification scheme employed by the Plan and the Plan Proponents’
classification of Claims and Interests is fair and reasonable.

50. Pursuant to section 1123(a)(1) of the Bankruptcy Code. Article 4 of the Plan
properly classifies all Claims against the Debtor, excepting Claims of a kind
specified in sections 507(a)(1), 507(a)(2), or 507(a)(8) of the Bankruptcy Code.

 

-14-



--------------------------------------------------------------------------------

51. Pursuant to section 1123(a)(2) of the Bankruptcy Code, Article 3 of the Plan
properly identifies and describes the treatment of each class of Claims that is
not impaired under the Plan.

52. Pursuant to section 1123(a)(3) of the Bankruptcy Code, Article 5 of the Plan
properly identifies and describes the treatment of each class of Claims or
Interests that is impaired under the Plan.

53. Pursuant to section 1123(a)(4) of the Bankruptcy Code, the Plan provides the
same treatment for each Claim or Interest in a particular class, unless the
holder of a particular Claim or Interest agreed to a less favorable treatment of
such particular Claim or Interest.

54. In accordance with section 1123(a)(5) of the Bankruptcy Code, the Plan
provides adequate means for its execution and implementation, including, without
limitation, the execution and effectuation of the Asbestos Trust Agreement, the
Asbestos Insurance Assignment, the creation of the Asbestos Trust the issuance
of the Asbestos Permanent Channeling Injunction and the Supplemental Injunction,
the Effective Date contributions and post-Effective Date corporate management,
governance and actions of Reorganized ARTRA and the Asbestos Trust in Articles
5, 6, 7 and 8 of the Plan.

55. Pursuant to section 1123(a)(6) of the Bankruptcy Code, the Plan provides
that, on or prior to the Effective Date, the Debtor shall adopt an Amended
Certificate of Incorporation, which will prohibit the issuance of non-voting
equity securities and provide for the appropriate distribution of voting power
among all classes of equity securities authorized for issuance.

56. In accordance with section 1123(a)(7) of the Bankruptcy Code, the provisions
of the Plan, the Amended Certificate of Incorporation, the Asbestos Trust
Agreement and the Trust Distribution Procedures regarding the selection of the
executive officers and directors of Reorganized ARTRA, the selection of the
initial Trustee of the Asbestos Trust, the initial members of the TAC and

 

-15-



--------------------------------------------------------------------------------

the Futures Representative, are consistent with the interests of the holders of
Claims and Interests and with public policy, and the initial selection of each
such individual is consistent with the interests of the holders of Claims and
Interests and with public policy.

57. Pursuant to section 1123(b)(1) of the Bankruptcy Code, the Plan impairs or
leaves unimpaired, each class of Claims or Interests.

58. Pursuant to section 1123(b)(2) of the Bankruptcy Code, the Plan provides for
the assumption of any unexpired lease or executory contract that has not been
rejected by the Debtor with the Court’s approval on or prior to the Effective
Date, except those executory contracts and unexpired leases, if any, that the
Debtor designates as being subject to rejection in connection with the Effective
Date.

59. In accordance with section 1123(b)(3) of the Bankruptcy Code, the Plan
provides for the settlement or adjustment of all claims and interests belonging
to the Debtor or its Estate.

60. In accordance with section 1123(b)(6) of the Bankruptcy Code, the Plan
includes other appropriate provisions not inconsistent with the Bankruptcy Code,
including, without limitation:

 

  a. The Debtor will possess Cash necessary to satisfy Allowed Administrative
Expense Claims on the Effective Date, or as otherwise required by the Plan;

 

  b. The Debtor and Creditors’ Committee will possess Cash necessary to satisfy
Allowed Claims in Classes 2A, 2B and 2C on the Effective Date or as soon as
practicable thereafter;

 

  c. The Debtor will possess Cash necessary to cure any existing defaults
relating to all executory contracts and unexpired leases assumed pursuant to the
terms of the Plan; and

 

-16-



--------------------------------------------------------------------------------

  d. The Plan consists of and incorporates a series of agreements negotiated
among the Debtor and other entities to ensure the success and the feasibility of
the Plan.

 

  2. Section 1129(a)(2) – Plan Proponents’ Compliance with the Provisions of the
Bankruptcy Code

61. The Plan Proponents have complied with all applicable provisions of the
Bankruptcy Code, as required by section 1129(a)(2) of the Bankruptcy Code,
including sections 1125 and 1126.

 

  3. Section 1129(a)(3) – Proposal of the Plan is in Good Faith

62. The Plan Proponents have proposed the Plan in good faith and not by any
means forbidden by law in accordance with Section 1129(a)(3). The Plan
Proponents’ good faith is evident from the facts and records of this Case, the
Disclosure Statement, the record of the Plan Confirmation Hearing and other
proceedings held in this Case. The Plan was proposed with the legitimate and
honest purpose of maximizing the value of the Debtor’s estate, of effectuating a
successful reorganization of the Debtor and of fairly and equitably addressing
the Asbestos Personal Injury Claims and Demands against the Debtor.

 

  4. Section 1129(a)(4) – Approval of Certain Payments as Reasonable

63. All payments by the Debtor’s bankruptcy estate for costs and services in
connection with the Debtor’s Chapter 11 Case, or in connection with the Plan and
incident to the Chapter 11 Case, to representatives, consultants, professionals
and others, the approval of which is required under the Bankruptcy Code, either
have previously been approved by the Court or remain subject to approval by the
Court as reasonable, and were adequately disclosed in the Plan and the
Disclosure Statement and exhibits thereto, or have been disclosed prior to or at
the Confirmation Hearing.

 

-17-



--------------------------------------------------------------------------------

  5. Section 1129(a)(5) – Disclosure of Identity and Affiliations of Proposed
Reorganized ARTRA’s Management, Proposed TAC Members and Trustee and Proposed
Compensation of Insiders is Consistent with the Interests of Creditors and
Interests and Public Policy

64. The Plan Proponents have duly and properly disclosed the identity and
affiliations of the proposed directors and officers of Reorganized ARTRA, the
initial members of the TAC, the Trustee, and the Futures Representative, and the
identity and compensation of insiders who will be employed by Reorganized ARTRA
or the Asbestos Trust. The appointment or continuance of the proposed directors,
officers, TAC members, Trustee and Futures Representative is consistent with the
interests of the holders of Claims and Interests and with public policy.

 

  6. Section 1129(a)(6) – Approval of Rate Changes

65. The Debtor’s current business does not involve the establishment of rates
over which any regulatory commission has or will have jurisdiction after
confirmation of the Plan.

 

  7. Section 1129(a)(7) – Best Interests of Holders of Claims and Interests

66. In accordance with section 1129(a)(7), each holder of a Claim or Interest in
an impaired class has accepted the Plan or will receive at least as much under
the Plan as such holder would in a liquidation of the Debtor under Chapter 7 of
the Bankruptcy Code.

 

  8. Section 1129(a)(8) – Acceptance of the Plan by Each Class Entitled to Vote
for the Plan

67. With respect to each impaired class of Claims voting on the Plan, Creditors
that hold at least two-thirds in amount and more than one-half in number of the
Allowed Claims of such class have accepted the Plan.

 

-18-



--------------------------------------------------------------------------------

68. Furthermore, more than seventy-five percent (75%) of the Creditors voting in
Class I (Asbestos Personal Injury Claims) have accepted the Plan, thereby
satisfying the requirements of section 524(g)(2)(B)(ii)(IV)(bb) of the
Bankruptcy Code.

 

  9. Section 1129(a)(9) – Treatment of Priority Claims

69. The Plan provides for the treatment of Administrative Expense Claims,
Priority Tax Claims and Claims entitled to priority pursuant to sections
507(a)(3) – (8) of the Bankruptcy Code in the manner required by section
1129(a)(9) of the Bankruptcy Code.

 

  10. Section 1129(a)(10) – Acceptance of the Plan by Each Impaired Class

70. The Plan has been accepted by all classes of impaired Claims that are
entitled to vote and that contain at least one (1) voting member, including
Classes 1 and 2A and 2B, as determined without including any acceptance of the
Plan by any insider.

 

  11. Section 1129(a)(11) – Feasibility of the Plan

71. The evidence proffered or adduced at the Confirmation Hearing (a) is
persuasive and credible; (b) has not been controverted by other evidence, and
(c) establishes that confirmation of the Plan is not likely to be followed by
the liquidation, or the need for further financial reorganization, of
Reorganized ARTRA or the Asbestos Trust, thus satisfying the feasibility
requirements of section 1129(a)(11) of the Bankruptcy Code.

 

  12. Section 1129(a)(12) – Payment of Bankruptcy Fees

72. All fees payable under 28 U.S.C. § 1930, if any, have been paid or will be
paid on the Effective Date. Reorganized ARTRA will possess Cash necessary to pay
any fees payable under 28 U.S.C. § 1930, as determined by the Court at the
Confirmation Hearing.

 

-19-



--------------------------------------------------------------------------------

  13. Section 1129(a)(13) – Retiree Benefits

73. The Debtor has no obligation to pay retiree benefits, as that term is
defined in section 1114 of the Bankruptcy Code.

 

  14. Section 1129(d) – Principal Purpose Not Tax Avoidance

74. No party in interest, including, without limitation, any governmental unit
or taxing authority, has requested that the Court deny confirmation of the Plan
on grounds that the principal purpose of the Plan is the avoidance of taxes or
the avoidance of the application of section 5 of the Securities Act of 1933 and
the primary purpose of the Plan is not such avoidance. Accordingly, the Plan
satisfies the requirements of section 1129(d) of the Bankruptcy Code.

 

  B. The Asbestos Trust and the Asbestos Permanent Channeling Injunction Comply
With the Requirements of Section 524(g) of the Bankruptcy Code and the Asbestos
Permanent Channeling Injunction Provided for in the Plan and Contained Herein is
Issued in Compliance with Applicable Notice and Hearing Requirements and Is
Otherwise Proper

75. In accordance with section 524(g)(1) of the Bankruptcy Code, the Plan
provides that the Asbestos Permanent Channeling Injunction will be issued in
connection with the Order confirming the Plan.

76. There has been proper notice of the Confirmation Hearing, and the terms of
the Asbestos Permanent Channeling Injunction properly enjoin Entities from
taking legal action for the purpose of directly or indirectly collecting,
recovering or receiving payment or recovery with respect to any Claim or Demand
that, under the Plan, is to be paid in whole or in part by the Asbestos Trust,
except as otherwise expressly allowed by the terms of such Injunction, the
Confirmation Order and the Plan, respectively.

 

-20-



--------------------------------------------------------------------------------

  C. Section 524(g)(2) – The Asbestos Trust Satisfies the Structural
Requirements of Section 524(g)

77. As of the Petition Date, in accordance with section 524(g)(2)(B)(i)(I), the
Debtor has been named as a defendant in personal injury, wrongful death, or
property damage actions seeking recovery for damages allegedly caused by the
presence of, or exposure to, asbestos or asbestos-containing products.

78. In accordance with the section 524(g)(2)(B)(i)(I)-(IV) of the Bankruptcy
Code, the Asbestos Permanent Channeling Injunction is to be implemented in
connection with the Asbestos Trust, which, pursuant to the Plan:

 

  a. shall assume the liabilities of the Debtor with respect to Asbestos
Personal Injury Claims;

 

  b. is funded in whole or in part by the securities of the Debtor and the
obligation of such Debtor to make future payments;

 

  c. would be entitled to own, if specified contingencies occur, the majority of
the shares of the Debtor; and

 

  d. is to use its assets and income to pay Asbestos Personal Injury Claims and
Demands.

79. As required by section 524(g)(2)(B)(ii)(I)-(V), the facts and circumstances
of Debtor’s Chapter 11 Case include the following:

 

  a. the Debtor is likely to be subject to substantial future Demands for
payment arising out of the same or similar conduct or events to those that gave
rise to the Asbestos Personal Injury Claims, which are addressed by the Asbestos
Permanent Channeling Injunction;

 

  b. the actual amounts, numbers, and timing of Demands cannot be determined;

 

  c. the pursuit of Demands outside the procedures prescribed by the Plan and
the Trust Distribution Procedures is likely to threaten the Plan’s purpose to
deal equitably with Asbestos Personal Injury Claims;

 

-21-



--------------------------------------------------------------------------------

  d. the terms of the Asbestos Permanent Channeling Injunction, including any
provisions barring actions against third parties, are set out in the Plan and
described in the Disclosure Statement;

 

  e. the Plan establishes, in Class 1, a separate class of claimants whose
Claims are to be addressed by the Asbestos Trust;

 

  f. the class of claimants whose Claims are to be addressed by the Asbestos
Trust has voted, by more than seventy-five percent (75%) of those voting, in
favor of the Plan; and

 

  g. pursuant to the Trust Distribution Procedures, the Asbestos Trust shall
operate through mechanisms such as structured, periodic, or supplemental
payments, pro rata distributions, matrices, or periodic review of estimates of
the numbers and values of Asbestos Personal Injury Claims and Demands, that
provide reasonable assurance that the Asbestos Trust shall value, and be in a
financial position to pay, present Asbestos Personal Injury Claims and future
Demands that involve similar Asbestos Personal Injury Claims in substantially
the same manner.

 

  D. Section 524(g)(4) - The Asbestos Permanent Channeling Injunction Shall Be
Valid And Enforceable Pursuant to Section 524(g)(4) of the Bankruptcy Code

80. In accordance with section 524(g)(4)(A), the Asbestos Permanent Channeling
Injunction shall be valid and enforceable against all entities that it addresses
and the Released Parties are all appropriate third parties eligible for
protection pursuant to section 524(g)(4)(A)(ii) of the Bankruptcy Code.

81. In accordance with section 524(g)(4)(B)(i) of the Bankruptcy Code, the
Futures Representative was appointed by this Court as part of the proceedings
leading to the issuance of the Asbestos Permanent Channeling Injunction for the
purpose of, among other things, protecting the rights of persons that might
subsequently assert Demands of the kind that would constitute Asbestos Personal
Injury Claims and that will be transferred to the Asbestos Trust pursuant to the
Asbestos Permanent Channeling Injunction.

 

-22-



--------------------------------------------------------------------------------

82. The Futures Representative approves of the treatment provided to holders of
Asbestos Personal Injury Claims, including, but not limited to, the issuance of
the Asbestos Permanent Channeling Injunction.

83. In accordance with section 524(g)(4)(B)(ii) of the Bankruptcy Code, in light
of the benefits provided, or to be provided, to the Asbestos Trust by or on
behalf of each Released Party (including any Settling Asbestos Insurance
Company), the Asbestos Permanent Channeling Injunction is fair and equitable
with respect to persons that might subsequently assert Demands that would
constitute Asbestos Personal Injury Claims against any Released Party (including
any Settling Asbestos Insurance Company).

84. The Plan otherwise complies with section 524(g) of the Bankruptcy Code.

 

  E. Approval of the Settlements, Discharges, Releases And Injunctions Provided
Under the Plan

85. The provisions of the Plan incorporating the terms of the Debtor’s
previously approved settlements with Entrade, Muralo, Fireman’s Fund and Granite
State are an integral part of the Plan and this Order.

86. The funds, waivers and other value to be provided by the non-Debtor Released
Parties who are parties to the aforenoted approved settlement agreements are
valuable consideration, provided on behalf of all Entities for which such
parties are acting under their respective settlement agreements, for the
releases and Injunctions contained in the Plan and in those approved settlement
agreements, as well as the other benefits contained therein, and would not
otherwise be provided by such non-Debtor Released Parties in the absence of such
benefits afforded them in the approved settlement agreements and the Plan.
Further, each non-Debtor Released Party that will benefit from the releases,
waivers of claims, exculpations, indemnities and Injunctions contained in the
Plan either shares an identity of interest with the Debtor, was instrumental to
the successful prosecution of the Chapter 11 Case, provided

 

-23-



--------------------------------------------------------------------------------

necessary funding to the Debtor and/or has contributed substantial assets or
other benefits to the Debtor’s reorganization, which value will allow for
distributions that would not otherwise be available, but for the contribution
made by such non-Debtor Released Party. Such releases, waivers, exculpations,
indemnities and Injunctions are essential to the Debtor’s successful
reorganization, consistent with applicable laws, and each of the impacted
Classes that voted has voted to accept its proposed treatment under the Plan.

87. All releases, discharges, and Injunctions with respect to claims and causes
of action against the Released Parties set forth in the Plan are integral parts
of the interlocking set of compromises and settlements that are embodied in the
Plan. All of the foregoing are fair, equitable, reasonable, and in the best
interests of the Debtor, Reorganized ARTRA, the Asbestos Trust and holders of
Claims, Interests and Demands (including holders of Asbestos Personal Injury
Claims and Demands), and are effective and binding on all Entities who may have
had standing to assert such Claims or causes of action.

88. This Court has the power and authority under sections 524(g) and 105(a) of
the Bankruptcy Code to enter the Injunctions contemplated by the Plan which,
among other things, will channel the Asbestos Personal Injury Claims to the
Asbestos Trust, and limit the direct or indirect prosecution of Asbestos
Personal Injury Claims and Demands against the Debtor and, as ordered and/or
affirmed by the District Court, against any or all of the other Released
Parties, including any of the Settling Asbestos Insurance Companies and also has
the power and authority to prohibit any Entity from attempting to circumvent the
Plan and the orders of this Court.

 

-24-



--------------------------------------------------------------------------------

89. The Supplemental Injunction is a proper exercise of the foregoing authority
of the Court and its entry is warranted by the facts and circumstances of this
Chapter 11 Case.

90. Pursuant to section 1123(b) of the Bankruptcy Code and Bankruptcy Rule
9019(a), and in consideration of the classification, distributions, and other
benefits provided under the Plan, the provisions of the Plan constitute a good
faith compromise and settlement of all the Claims and controversies resolved
pursuant to the Plan.

91. Based upon the representations and arguments of counsel to the Debtor and
the Creditors’ Committee, and all affidavits submitted in support of
Confirmation of the Plan, all testimony proffered and the full record of this
Chapter 11 Case, such settlements, compromises, and the Asbestos Permanent
Channeling Injunction and Supplemental Injunction:

 

  a. Reflect a reasonable balance between certainty and the risks and expenses
of both future litigation and the continuation or conversion of this Chapter 11
Case;

 

  b. Fall well within the range of reasonableness for the resolution of complex
litigation;

 

  c. Are fair and equitable and in the best interest of the Debtor, its estate,
Creditors and other parties in interest;

 

  d. Will maximize the value of the bankruptcy estate by preserving and
protecting the ability of Reorganized ARTRA to continue operating outside of
bankruptcy protection and in the ordinary course of business; and

 

  e. Are essential to the successful reorganization of the Debtor.

 

  F. Bankruptcy Rule 3016(b)

92. The Plan is dated and identifies the name of the submitting entities, in
accordance with Bankruptcy Rule 3016(b).

 

-25-



--------------------------------------------------------------------------------

  G. No Successor Liability; Vesting of Assets; Discharge of Liabilities

93. Neither the Released Parties, Reorganized ARTRA nor the Asbestos Trust is,
or shall be, a successor to the Debtor by reason of any theory of law or equity,
and none shall have any successor or transferee liability of any kind or
character, except that Reorganized ARTRA and the Asbestos Trust shall assume the
obligations specified in the Plan and this Order.

94. Except as otherwise provided in the Plan, on the Effective Date, title to
all of the Debtor’s assets and properties and interests in property shall vest
in Reorganized ARTRA, free and clear of all Claims, Interests, Encumbrances and
other interests, and this Order shall be a judicial determination of the
discharge of the liabilities of the Debtor.

 

  H. Conditions to the Effective Date

95. The Plan Proponents have stated that they have no reason to believe that all
conditions to the Effective Date will not be satisfied or duly waived in
accordance with Section 9.4 of the Plan.

 

  I. General

96. Due notice of the Confirmation Hearing has been given to all parties in
interest.

97. The affidavits provided prior to the Confirmation Hearing and the evidence
presented by the Plan Proponents at the Confirmation Hearing provide an adequate
and competent basis for the findings of fact and conclusions of law contained
herein.

98. Each of the conditions precedent to the entry of the Confirmation Order, as
set forth in Article 9.1 of the Plan, has been satisfied or waived.

 

  J. Exemptions from Securities Laws

99. Pursuant to section 1125(d) of the Bankruptcy Code, the Plan Proponents’
transmittal of Plan Solicitation Packages, their solicitation of acceptances of
the Plan and the issuance and distribution of any securities pursuant to the
Plan, and Reorganized

 

-26-



--------------------------------------------------------------------------------

ARTRA, participation in such activities, are not and will not be governed by or
subject to any otherwise applicable law, rule or regulation governing the
solicitation of acceptance or rejection of a plan of reorganization or the
offer, issuance, sale, or purchase of securities.

100. Pursuant to section 1145(a)(1) of the Bankruptcy Code, the offering,
issuance and distribution pursuant to the Plan of any distributions that may be
deemed to be securities shall be exempt from section 5 of the Securities Act of
1933, as amended, and from any state or local law requiring registration,
notification, qualification or exemption prior to the offering, issuance,
distribution, or sale of securities.

 

  K. Exemptions from Taxation

101. Pursuant to Section 1146(c), the issuance, transfer or exchange of any
security contemplated by the Plan, or the making or delivery of an instrument of
transfer under the Plan, may not be taxed under any law imposing a stamp tax or
similar tax.

ORDER

Based upon the foregoing, the Plan satisfies the requirements for Confirmation
and after due deliberation and sufficient cause appearing therefore, it is
hereby FOUND, DETERMINED, ORDERED AND ADJUDGED THAT:

1. The Plan, as filed on January 24, 2007, and each of its provisions are hereby
confirmed under sections 524(g) and 1129 of the Bankruptcy Code. The terms of
the Plan and the exhibits thereto are incorporated by reference into, and are an
integral part of, the Plan and this Order.

2. Votes for acceptance and rejection of the Plan were solicited in good faith
and such solicitation complied with sections 1125 and 1126 of the Bankruptcy
Code, Bankruptcy Rules 3017 and 3018, the Disclosure Statement, the Voting
Procedures Order, all other applicable provisions of the Bankruptcy Code and all
other applicable rules, laws and regulations.

 

-27-



--------------------------------------------------------------------------------

3. The Plan complies with the requirements of sections 524(g) and 1129 of the
Bankruptcy Code.

4. The Debtor is hereby authorized and directed to execute, deliver, file or
record all documents and to take all actions necessary or appropriate to
implement, effectuate and consummate the Plan, without further application to or
order of this Court.

5. The Debtor, is hereby authorized and directed to enter into agreements, and
to do and perform all acts, to make, execute and deliver all instruments and
documents and to pay all fees, and other amounts, which may be required to
implement and effectuate the Plan.

6. On and after entry of this Confirmation Order and subject to the occurrence
of the Effective Date, the Plan and its provisions shall be binding upon the
Debtor, Reorganized ARTRA, any Entity acquiring properly under the Plan, and any
holder of a Claim against or Interest in the Debtor whether or not the Claim or
Interest was asserted against the Debtor, whether or not the Claim or the
Interest of such Claim or Interest holder is impaired under the Plan and whether
or not such Claim or Interest holder has voted, or is deemed to have voted, for
or against the Plan.

7. Except as otherwise expressly provided in the Plan, on the Effective Date,
title to all property of the Debtor’s Estate shall revest in Reorganized ARTRA
free and clear of all Liens, Claims, encumbrances, charges and Interests arising
on or before the Confirmation Date and other rights and interests of holders of
Claims and Interests. Subject to the provisions of the Plan, Reorganized ARTRA
may continue in existence free of any restriction imposed by the Bankruptcy Code
or the Court.

 

-28-



--------------------------------------------------------------------------------

8. Except as otherwise provided in the Plan, the occurrence of the Effective
Date shall operate as a discharge, pursuant to, and to the full extent of,
section 1141(d)(1) of the Bankruptcy Code, effective as of the Effective Date,
of any and all Claims against the Debtor that arose at any time prior to the
Effective Date. On and after the Effective Date, as to every discharged debt and
Claim, the Entity that held such debt or Claim shall be precluded from asserting
against Reorganized ARTRA or its property any other or further Claim based upon
any document, instrument, act, omission, transaction or other activity of any
kind or nature that occurred prior to the Effective Date.

9. Following the Effective Date, neither the Debtor, the Reorganized Debtor, any
of its respective officers, directors, employees or agents, the Creditors’
Committee (all of the foregoing acting in such capacity), nor any professional
persons employed by any of them, shall have or incur any liability or obligation
to any Entity for any action taken or omitted to be taken in connection with, or
related to, the formulation, preparation, dissemination, implementation,
confirmation or consummation of the Plan, the Disclosure Statement or any
contract, release or other agreement or document created or entered into, or any
other action taken or omitted to be taken, in connection with the Plan or the
Chapter 11 Case; provided, however, that the provisions of this sentence shall
have no effect on the liability of any Entity that would otherwise result from
an action or omission to the extent that such an action or omission is
determined in a Final Order to have constituted gross negligence or willful
misconduct.

10. Bar Date for Professional Claims and Administrative Expense Claims. All
Professionals requesting compensation or reimbursement of expenses pursuant to
sections 327, 328, 330, 331, 503(b) or 1103 of the Bankruptcy Code for services
rendered

 

-29-



--------------------------------------------------------------------------------

during the Chapter 11 Case (including, without limitation, any compensation
requested by any Professional or any other Entity for making a substantial
contribution to the Chapter 11 Case), shall file and serve on Reorganized ARTRA
an application for final allowance of compensation and reimbursement of expenses
on or before the Bar Date for Administrative Expense Claims. All other creditors
asserting Administrative Expense Claims shall file an application for allowance
and payment of an Administrative Expense Claim no later than the Bar Date for
Administrative Expense Claims. The Bar Date for Administrative Expense Claims
shall be the first Business Day that is at least forty-five (45) days after the
Effective Date unless a later date is otherwise approved or such time is
extended by this Court. Objections to timely-filed applications of Professionals
for compensation or reimbursement of expenses and/or other Administrative
Expense Claims must be filed and served on Reorganized ARTRA no later than sixty
(60) days after the Bar Date for Administrative Expense Claims. Such claims
shall be paid in full by Reorganized ARTRA on the later of (i) the Effective
Date, or (ii) the date when each such Claim is Allowed by this Court, or
(iii) as agreed.

11. Discharge Injunction. Pursuant to sections 105, 1123, 1129 and 1141 of the
Bankruptcy Code, in order to preserve and implement the various transactions
contemplated by and provided for in the Plan, all Entities that have held, hold
or may hold Claims that are discharged pursuant to the terms of the Plan shall
be hereby permanently stayed, restrained and enjoined on and after the Effective
Date from taking any of the following actions on account of such discharged
Claims, other than actions brought solely to enforce any rights or obligations
under the Plan: (i) commencing, conducting or continuing in any manner any
action or proceeding of any kind (including any thereof in a judicial, arbitral,
administrative or other forum) against Reorganized ARTRA, any of its property,

 

-30-



--------------------------------------------------------------------------------

or any direct or indirect transferee of, or direct or indirect successor in
interest to, the Debtor or Reorganized ARTRA, or any property of any such
transferee or successor, (ii) enforcing, levying, attaching (including
pre-judgment attachment), collecting or otherwise recovering, by any manner or
means, any judgment, award, decree or other against Reorganized ARTRA, any of
its properly, or any direct or indirect transferee of any property of, or direct
or indirect successor in interest to, the Debtor or Reorganized ARTRA, or any
property of any such transferee or successor, (iii) creating, perfecting or
otherwise enforcing in any manner, directly or indirectly, any lien against
Reorganized ARTRA, any of its property, or any direct or indirect transferee of
any property of, or successor in interest to, the Debtor or Reorganized ARTRA,
(iv) asserting any setoff, right of subrogation or recoupment of any kind,
directly or indirectly, against Reorganized ARTRA, or any direct or indirect
transferee of any property of, or successor in interest to the Debtor or
Reorganized ARTRA.

12. Approval of Asbestos Permanent Channeling Injunction and Supplemental
Injunction. Pursuant to Rule 3020(c)(1) of the Bankruptcy Rules, the following
provisions in the Plan are hereby approved and the Entities which are the
subject of the injunctions described below are hereby permanently stayed,
restrained and enjoined, on and after the Effective Date, from taking any of the
actions against the Released parties as described below:

 

  A. Asbestos Permanent Channeling Injunction; Terms:

a. In order to preserve and promote the settlements contemplated by and provided
for in the Plan and to supplement, where necessary, the injunctive effect of the
discharge both provided by sections 1141 and 524 of the Bankruptcy Code and as
described in this Section 8.5, and pursuant to the exercise of the equitable
jurisdiction and power of the Bankruptcy Court under sections 524(g) or 105(a)
of the Bankruptcy Code (or both), all Entities which have held or asserted,
which hold or assert, or which may in the future hold or assert any Claim,
demand (including any Demand), or cause of action (including, but not limited
to, any Asbestos Personal Injury Claim and any Released

 

-31-



--------------------------------------------------------------------------------

Claim, or any Claim or demand for or respecting any Asbestos Trust Expense of
the Trust) against the Released Parties, or any of them, based upon, relating
to, arising out of, or in any way connected with any Released Claim or any
Asbestos Personal Injury Claim, whenever and wherever arising or asserted
(including, but not limited to, all such claims in the nature of or sounding in
tort, contract, warranty or any other theory of law, equity, or admiralty) or
against any Interest shall be permanently stayed, restrained and enjoined from
taking any action for the purpose of directly or indirectly collecting,
recovering, or receiving payments, satisfaction, or recovery with respect to any
such Claim, demand, cause of action, or Interest, including, but not limited to:

 

  i. commencing or continuing in any manner any action or other proceeding of
any kind against any of the Released Parties or against the property of any
Released Party with respect to any such Claim, demand, cause of action, or
Interest based upon, relating to, arising out of, or in any way connected with
any Released Claim, any Asbestos Personal Injury Claim or any Demand;

 

  ii. enforcing, attaching, collecting, or recovering, by any manner or means,
any judgment, award, decree or order against any of the Released Parties or
against the property of any Released Party with respect to any such Claim,
demand, cause of action, or interest based upon, relating to, arising out of, or
in any way connected with any Released Claim, any Asbestos Personal Injury Claim
or any Demand;

 

  iii. creating, perfecting or enforcing any Lien of any kind against any
Released Party or the property of any Released Party with respect to any such
Claim, demand, cause of action, or interest based upon, relating to, arising out
of, or in any way connected with any Released Claim, any Asbestos Personal
Injury Claim or any Demand;

 

  iv. asserting or accomplishing any setoff, right of subrogation, indemnity,
contribution or recoupment of any kind against any obligation due any Released
Party or against the property of any Released Party with respect to any such
Claim, demand, cause of action, or interest based upon, relating to, arising out
of, or in any way connected with any Released Claim, any Asbestos Personal
Injury Claim or any Demand; and

 

  v. taking any act, in any manner, in any place whatsoever, that does not
conform to, or comply with, the provisions of the Plan Documents, the Asbestos
Trust or the Asbestos Trust Documents, relating to such Claim, demand, cause of
action, or interest based upon, relating to, arising out of, or in any way
connected with any Released Claim, any Asbestos Personal Injury Claim or any
Demand.

 

-32-



--------------------------------------------------------------------------------

b. Reservations.

Notwithstanding anything to the contrary above, this Asbestos Permanent
Channeling Injunction shall not enjoin:

 

  i. the rights of Entities to the treatment accorded them under Articles III,
IV and V of the Plan, as applicable;

 

  ii. the rights of Entities to assert any Claim, debt, litigation, or liability
for payment of Asbestos Trust Expenses solely against the Asbestos Trust;

 

  iii. the retained rights of the Debtor (or Reorganized ARTRA) and the rights
of the Asbestos Trust, including, without limitation, the rights of the Debtor
(or Reorganized ARTRA) in the Asbestos Insurance Policies, the rights of the
Debtor (or Reorganized ARTRA) to transfer its Asbestos Insurance Rights related
to the Asbestos Insurance Policies and the Asbestos Insurance Settlement
Agreements to the Asbestos Trust pursuant to the terms of this Plan, and the
subsequent rights of the Asbestos Trust to prosecute any Asbestos Insurance
Rights, Asbestos Insurance Action, assert any claim or Causes of Action, debt,
obligation, or liability for payment against an Asbestos Insurance Company, and
to collect any Asbestos Insurance Recovery;

 

  iv. the rights of Entities to assert any Claim, debt, obligation or liability
for payment against an Asbestos Insurance Company that is not a Released Party
unless otherwise enjoined by order of the Bankruptcy Court; and

 

  v. the rights of any Listed Asbestos Insurance Company to assert any Insurer
Coverage Defense, and/or to assert a Contribution Claim pursuant to the terms of
Section §6.14.

 

  B. Supplemental Injunction, Terms.

In order to preserve and promote the Muralo Settlement contemplated by and
provided for in the Plan and approved by the Bankruptcy Court and pursuant to
the exercise of the equitable jurisdiction and power of the Bankruptcy Court
under section 105(a) of the Bankruptcy Code, the Synkoloid Defense Counsel (as
defined in the Muralo Settlement Agreement) shall be permanently stayed,
restrained, and enjoined from taking any action for the purpose of directly or
indirectly collecting, recovering, or receiving payments, satisfaction or other
recovery of, on or with respect to any claims, suits, complaints, requests,
liabilities, judgments, demands, assertions, obligations or allegations of any
kind or nature whatsoever (the “Enjoined Claims”) against the Muralo Released
Parties relating to or arising from the Synkoloid Asbestos Litigation (as
defined in the Muralo Settlement Agreement), including, but not limited to:

 

  i. commencing or continuing, in any manner, any action or other proceeding of
any kind against any of the Muralo Released Parties with respect to the Enjoined
Claims;

 

-33-



--------------------------------------------------------------------------------

  ii. enforcing, attaching, collecting, or recovering, by any manner or means,
any judgment, award, decree, or order against any of the Muralo Released Parties
or against the property of the Muralo Released Parties with respect to the
Enjoined Claims;

 

  iii. creating, perfecting or enforcing any Lien of any kind against any of the
Muralo Released Parties or the property of any of them with respect to the
Enjoined Claims;

 

  iv. asserting or accomplishing any setoff, right of subrogation, indemnity,
contribution, or recoupment of any kind against any obligation due any of the
Muralo Released Parties or against property of any of them with respect to the
Enjoined Claims; and

 

  v. taking any act, in any manner, in any place whatsoever, that does not
conform to, or comply with, the provisions of the Muralo Settlement Agreement or
any of the Plan Documents relating to such Enjoined Claims;

13. Continuation of Prior Stays and Injunctions. All of the injunctions and/or
automatic stays provided for in or in connection with the Chapter 11 Case,
whether pursuant to section 105, section 362 or any other provision of the
Bankruptcy Code or other applicable law, in existence immediately prior to
Confirmation shall remain in full force and effect until the Discharge and other
permanent injunctions, including the Asbestos Permanent Channeling Injunction
becomes effective, and thereafter, if so provided by the Plan, this Order or by
their own terms. In addition, all actions in the nature of those to be enjoined
by the permanent injunctions contained in the Plan and herein shall be enjoined
during the period between the Confirmation Date and the Effective Date. The
Debtor may seek such further orders as it may deem necessary to preserve the
status quo during the time between the Confirmation Date and the Effective Date.

 

-34-



--------------------------------------------------------------------------------

14. Pursuant to sections 6.3(f) and 9.2(c) of the Plan, and in accordance with
section 9.20(a)(2) of the Illinois Business Corporation Act of 1983, in
connection with Debtor’s approved reorganization, this Court hereby directs that
the paid-in capital of Debtor be reduced to be $700,000.

15. This Court and, to the extent required under applicable law, the District
Court, shall have and retain continuing and exclusive jurisdiction, in
accordance with the provisions of the Plan and sections 105(a) and 1142 of the
Bankruptcy Code, to the fullest extent permissible, with respect to all matters
arising from or related to the implementation of this Order, including without
limitation, (a) to enforce the Asbestos Permanent Channeling Injunction and the
Supplemental Injunction, and (b) to impose costs and sanctions on any entity
found to have violated the Asbestos Permanent Channeling Injunction or the
Supplemental Injunction.

16. Notwithstanding the possible applicability of Bankruptcy Rules 6004(g),
7062, 9014, or otherwise, pursuant to Bankruptcy Rule 3020(e), the terms and
conditions of this Order shall be immediately effective and enforceable upon its
entry on the docket.

17. All time periods set forth in this Order shall be calculated in accordance
with Bankruptcy Rule 9006(a).

18. Notice of Entity of Confirmation Order. On or before the date that is thirty
(30) days after the District Court enters an order confirming the Plan (the
“District Court Confirmation Order”), the Debtor shall serve by first class mail
a notice of the entry of this Confirmation Order and the District Court
Confirmation Order (the “Confirmation Notice”) to each of the following at their
respective addresses last known to the Debtor: (i) the Office of the United
States Trustee, (ii) the attorneys for the Creditors’

 

-35-



--------------------------------------------------------------------------------

Committee, (iii) all persons or entities listed in the Debtor’s schedules of
assets and liabilities, or any amendments thereto, (iv) all professionals
retained by the Debtor and the Creditors’ Committee pursuant to section 327 of
the Bankruptcy Code, (v) law firms or attorneys known to represent holders of
Asbestos Personal Injury Claims, and (vi) any other known holders of Claims
against the Debtor, as evidenced by Claims and/or notices of appearance filed by
or on behalf of such holders in this Case. Such service shall constitute good
and sufficient notice pursuant to Bankruptcy Rule 2002(f)(7) and 2002(i)-(1) of
the confirmation of the Plan and entry of this Confirmation Order and the
District Court Confirmation Order. The Debtor shall also cause the Confirmation
Notice to be published as promptly as practicable after the Effective Date once
in The USA Today (National Edition).

19. Conditions to Effective Date. The Plan shall not become effective unless and
until the conditions set forth in Section 9.2 of the Plan have been satisfied or
waived pursuant to Section 9.4 of the Plan.

20. Conflicts Between Confirmation Order and Plan. The failure to specifically
include any particular provision of the Plan in this Confirmation Order will not
diminish the effectiveness of such provision, it being the intent of this Court
that the Plan is confirmed in its entirety and incorporated herein by this
reference. To the extent of any inconsistency between the provisions of the Plan
and this Confirmation Order, the terms and conditions contained in this
Confirmation Order shall govern. The provisions of this Confirmation Order are
integrated with each other and are nonseverable and mutually dependent unless
expressly stated by further order of this Court.

21. Report and Recommendation. Pursuant to Section 524(g)(3)(A) of the
Bankruptcy Code and 28 U.S.C. § 157(d), this Order constitutes this Court’s
report to the District Court and this Court recommends that the District Court
enter an order issuing and/or affirming this Order, including, without
limitation, approving the Asbestos Permanent Channeling Injunction and the
Supplemental Injunction.

 

-36-



--------------------------------------------------------------------------------

Dated:                       , 2007    

 

  Chicago, Illinois     Hon. Pamela S. Hollis       United States Bankruptcy
Judge AFFIRMED:     Dated:                       , 2007    

 

  Chicago, Illinois     Hon. Matthew F. Kennelly       United States District
Court Judge

 

-37-